  8:16-cr-00087-LSC-SMB Doc # 214 Filed: 07/14/20 Page 1 of 2 - Page ID # 596




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                        Plaintiff,                                8:16CR87

        vs.
                                                       MEMORANDUM AND ORDER
VIRGIL APODACA, SR.,

                        Defendant.


       This matter is before the Court on the Defendant’s Motion for Compassionate

Release, ECF No. 213. The Defendant notes that he suffers from a variety of serious

infirmities and he fears adverse health consequences if exposed to coronavirus.

       Section 603 of the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018),

amended 18 U.S.C. § 3582(c)(1)(A) to permit defendants to move a sentencing court for

modification of sentence “after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier[.]”

       Section 3582(c)(1)(A) also provides in pertinent part:

       [T]he court . . . may reduce the term of imprisonment (and may impose a
       term of probation or supervised release with or without conditions that does
       not exceed the unserved portion of the original term of imprisonment), after
       considering the factors set forth in section 3553(a) to the extent that they
       are applicable, if it finds that—

               (i)     extraordinary and compelling reasons warrant such a
                       reduction;
                       ....

       and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission[.]
  8:16-cr-00087-LSC-SMB Doc # 214 Filed: 07/14/20 Page 2 of 2 - Page ID # 597




       The Defendant has not demonstrated that he has exhausted his administrative

remedies as required by § 3582(c)(1)(A). Nor has he demonstrated that he is at any risk

of exposure to coronavirus. He is currently housed at the Bureau of Prisons Medical

Facility in Springfield, Missouri. As of the date of this Memorandum and Order, there has

been only one person who tested positive for coronavirus at that facility, and that person

has since recovered. See https://www.bop.gov/coronavirus/

       Regardless, the factors the Court must consider under 18 U.S.C. § 3553(a) would

preclude any reduction in the term of the Defendant’s incarceration. At the time of

sentencing, on February 13, 2017, the Defendant suffered from the same serious medical

conditions that he describes in his pending Motion, including end-stage renal failure

requiring dialysis. Despite his many physical infirmities, the Defendant demonstrated that

he posed a clear, continuing, and imminent threat to the lives of others up to the time of

his sentencing. The overarching goal of the Court when sentencing the Defendant was

to ensure his isolation from society to incapacitate him from further criminal activity for the

safety of others. Accordingly,

       IT IS ORDERED:

       1. The Defendant’s Motion for Compassionate Release, ECF No. 213, is denied,
          with prejudice; and
       2. The Clerk will mail a copy of this Memorandum and Order to the Defendant at
          his last known address and to the Warden of the Bureau of Prisons Medical
          Facility at Springfield, Missouri.
       Dated this 14th day of July 2020.
                                                   BY THE COURT:
                                                   s/Laurie Smith Camp
                                                   Senior United States District Judge


                                               2
